OFFICE     OF    THE     ATTORNEY              GENERAL            OF TEXAS

                                  AUSTIN




Ronor~blo a1ght mllrrll
AMttant   omlaty rttmq
a0mn ammt~
XOX~,        Toram




                                                    Jollrlatter of Mmrah a
                                                   departant ea tb tellor-




                          l a. P.         A.    werkar        *lowA         oa     l
                         t ia thlr             oeuaty.        Tbe t2-uok     rhloh
                                          r tert& l
                                                  to
                                                   qlaIpmnt0wa.d
                                    * county             l     teq u lr ed b y th@
                         mawent      la        eorrrl@         on    tbls   work
                ha wrps of thm 8mploy-e.8ra pd.4
     b7 ths fodornl ~ovwameat ItreU md la *br
     of tb* det* pro+lrloM exuptlng prrona la
     the wrriao of $lu DalteU States then 10 8 hubt
     la onr m%nd~ l  to what&oror sot a V. P. A. rork-
     lr    na r   b o   r r q nir o d te WOu r O             l 6h a tifo ttr ’DllM nM .*
P




    Eonorabla      DwightUhltrmll,Mar 88, 1989,      ?aga 8



                   w     lt8td0~   brbiti0n   OT 8   l0haotf0w   i8
    oontaInd In parqrs h (61, Soetlon 1 of Art&al0 b68Ta,
    T'srnab*~dsnot6kd 0ip
                        vi1 Itatutar, popularly kaew~ aa
    the   %rlv*r'a lloena8 18~'. Zt road6       #(ISollarnt
                       hauffoe.  day anon who     orator8
                     hlole for may purpose, who Ofl or put
                   a smalnp lo p o l ,orvant, a .ont,or l8-
             Iloponddent
                       eontraotor,   whether pa16 a wlarl
             or oom8Ir8lon1 ud clV0~ paon who operator
             a -to? *ohI. l rhllo ano rahlole la ln uao
             tor hlro or &a~.~
             motion 8 of hrllol*wwr, mapra nqoiro#
    that’allohallffourr”h1100nB06 iatba foiloulng Jlu-
    4-m:
                lQ analrttor A rll 1, 1030 no
             lso
              o t th wo lx p r o a PrJ lI08yt u&r tfnf’iit,
           rho1P driro uiy motor Tahla l upon a hl(ihray
           In thlr Stati unlora auoh person on applioa-
           tlon ha0 bmon llorn8odas an 0 rator or &auf-
           four by thr dopartmantandor tra prot&laa
           or thl* dot."
             %aotioa IIet the dot daaI&nrtar thora perronr
    w*oer ao x a p fr
                   t omQqwnt o fllmlf?*ur'slloonaa.
                   8uMlrIrIon (b) ot %ootlon8 proribs 08 iol-
    loi
               TSvor~ poraon ln ttm 8rnler of the
           Vnltedl%tateo and whan furnI8h.dwith a
           driver’0p*rrit lrrdwhan operatl 6n or-
                                           "p08 shall
           ilolal motor rehlolo in 8uoh WI‘T
           k 0x-t fromlIoenro under thle dot."
               tha quaatloabrloflT I8 whother or not a W.P.A.
    worker  on a eonnty road pro&sot, drlrlne a county traok,
    atiddrawlne,a fodwral pay ahaok, Ir within the rororqp
    o r th lrl%*~ptIO~.
               Without oonrtrula&the hraae8"In tha l~rv1oe
    of tho Vnltaa atatas~ an4 Vtnalo Iad with a drlrar~r par-
    tit-‘, wa maoh thm oo~lualon that  thr ?i.P. A. worker Is
    the pnarnt lnatawo Ia not ommpt baoawo of the ?aotn
                                                                                 --


.




    praaanto6ha rtallsto mm&on0 or tk lmre8tlaloon&Ition6
    Ofth e    lxaptIon prorl8Ion. lt lm ate ad ha la llrI* 8 -’
    oountpawaed      motor vshloloor tnak. L 16 our oplnloa
    that by the wOrd# lOfilolal Y)tor rohlolo Ia Such lervloe~
    tha Lo ~lat8ra plaimlJmana a ?adaralCorornwnt ownad
             & or&w to romp tha knaflt ot tha’oxemptiont&o
    gio* olaw            tha prlrlla~ muat wet all pn-nq~l~lkr.
    Irullura   te quall~ on oaa of three 606nta l6 total In thI8
    lnataw~. Wo have l lltuatlonwhom to rl8~rby u lnoh
    lm tantamount to mlrrlne:br 6 kilo. Iiol~iry!    am 01 &o that
    the    third reqairnmt     of the lxuptlon la not ~flllod, it
    1s unw0060~         ior u to go furtherad ~8s oa 0-r orl-
    tar16 of th!.apartlrularlxomg+tloa’
                  IOU   era        7f.P.A.
                              68rlred     workrr OIL6 eowty
                                          t&6t    6                              '
    road projact Irawlni, hl6 p6P fratbaiRIkd Iltatea  Gwan-
    rant mad drllrp l loont~-ownedtrpok la not 0x0 t Iran
    obtdnl~ a ohamfrwda lloenaounder Bootion0 (b‘7 o?
    Artlola b6876, Tmnont6 bnnotatodCivil 8tatuk0,  koaon
    ho I8   not   Wpe:atlng u           cfiXolal m&or rchlolea within the
    lx68ptlonprwlalon, DoSflolalw&or rehlela" maolng a
    faCara1 Cotwnmant owasd 64r                  Ia thlr partloular~ubUlrIaloa
    oi Eaotioa     b of the Aat.
                                                                                      I
                                            Your0 vaq     $ralv
                                    ATTORXXY QJRWKAL tW ?XU%



                                    Etr m4n.a
                                                        Dlok dtoat
                                                         A6016t6nt




    *pproradOplnlonUodttar
    By EXX, Chairsam.